
	
		I
		111th CONGRESS
		1st Session
		H. R. 3592
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2009
			Mr. Pascrell (for
			 himself, Mr. Reichert,
			 Mrs. Christensen, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a tax
		  credit for producing oil from recycled waste.
	
	
		1.Short titleThis Act may be cited as the
			 Plastics Recycling Act of
			 2009.
		2.Production Tax Credit
			 for Certain Recycling Activities
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45R.Oil produced
				from certain recycling activities
						(a)General
				ruleFor purposes of section
				38, the waste plastic recycling credit for any taxable year is an amount equal
				to the product of—
							(1)60 cents,
				multiplied by
							(2)the number of
				gallons of qualified synthetic oil—
								(A)produced by the taxpayer from qualified
				feedstock at a qualified small conversion process recycling facility during the
				10-year period beginning on the date the facility was originally placed in
				service, and
								(B)used or sold by
				the taxpayer in a trade or business to an unrelated person during the taxable
				year.
								(b)Exception for de
				minimis percentage of non-Qualifying feedstockIn the case that a producer uses
				non-qualified feedstock to produce a gallon (or part thereof) of qualified
				synthetic oil, the amount of the credit determined under subsection (a) with
				respect to such gallon—
							(1)shall be reduced
				by an amount equal to the amount of the credit (determined without regard to
				this subsection) multiplied by the percentage of non-qualifying feedstock used
				in the production of such gallon, and
							(2)if the percentage of non-qualifying
				feedstock so used is greater than 15 percent, the credit determined under
				subsection (a) with respect to such gallon shall be zero.
							(c)DefinitionsFor
				purposes of this section—
							(1)Qualified
				synthetic oilThe term
				qualified synthetic oil means oil derived from eligible feedstocks
				and which has a minimum market value of 90 percent of crude oil, represented by
				the New York Mercantile Exchange front-month contract quoted at the time of
				sale.
							(2)Qualified small
				conversion process recycling facilityThe term qualified small conversion
				process recycling facility means any facility which—
								(A)is owned by the
				taxpayer,
								(B)is originally
				placed in service after the date of the enactment of this section and before
				January 1, 2015, and
								(C)has a maximum daily production capacity of
				not more than 2,000 barrels of qualified synthetic oil.
								(3)Eligible
				FeedstockThe term
				eligible feedstock means post-consumer and post-industrial waste
				plastics.
							(4)PlasticThe
				term plastic means any material that is derived from one or more
				of the categories of materials in the resin identification system developed by
				the Society of the Plastics Industry (SPI) in 1988.
							(d)Applicable
				rulesFor purposes of this section, rules similar to the rules of
				paragraphs (1), (3), (4), and (5) of section 45(e) shall apply.
						(e)Denial of double
				benefitA credit shall not be
				allowed under section 40, 40A, or 6426 with respect to any fuel for which a
				credit is allowed under this section.
						(f)Coordination
				with Department of Treasury grantsIn the case of any taxpayer with respect to
				whom the Secretary makes a grant under section 3 of the
				Plastics Recycling Act of 2009
				with respect to any oil—
							(1)Denial of
				creditsNo credit with
				respect to such oil shall be determined under this section or section 40, 40A,
				or 6426 for the taxable year in which such grant is made or any subsequent
				taxable year.
							(2)Recapture of
				credits made before grantIf a credit was determined under this
				section with respect to such oil for any taxable year ending before such grant
				is made—
								(A)the tax imposed
				under subtitle A on the taxpayer for the taxable year in which such grant is
				made shall be increased by so much of such credit as was allowed under section
				38,
								(B)the general
				business carryforwards under section 39 shall be adjusted so as to recapture
				the portion of such credit which was not so allowed, and
								(C)the amount of such
				grant shall be determined without regard to any reduction in the basis of such
				property by reason of such credit.
								(3)Treatment of
				grantsAny such grant shall not be includible in the gross income
				of the
				taxpayer.
							.
			(b)Credit allowed
			 as part of general business creditSection 38(b) of such Code
			 (defining current year business credit) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(36)the waste plastic recycling credit
				determined under section
				45R(a).
					.
			(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45R. Oil produced from certain recycling
				activities.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to oil
			 produced after the date of enactment of this Act.
			3.Grants for oil
			 produced from certain recycling activities in lieu of tax credits
			(a)In
			 generalUpon application, the
			 Secretary of the Treasury (or the Secretary’s delegate) shall make a grant to
			 each person to whom the waste plastic recycling credit determined under section
			 45R of the Internal Revenue Code of 1986 is allowable for the taxable year in
			 which the grant is made.
			(b)Grant
			 determinationThe grant under subsection (a) shall be determined
			 in the same manner as the credit is determined under section 45R of the
			 Internal Revenue Code of 1986 (determined without regard to section 38(c) of
			 such Code) for the taxable year in which the grant is made.
			(c)Exception for
			 certain non-TaxpayersThe Secretary of the Treasury shall not
			 make any grant under this section to—
				(1)any Federal,
			 State, or local government (or any political subdivision, agency, or
			 instrumentality thereof),
				(2)any organization
			 described in section 501(c) of the Internal Revenue Code of 1986 and exempt
			 from tax under section 501(a) of such Code,
				(3)any entity
			 referred to in paragraph (4) of section 54(j) of such Code, or
				(4)any partnership or
			 other pass-thru entity any partner (or other holder of an equity or profits
			 interest) of which is described in paragraph (1), (2) or (3).
				(d)AppropriationsFor
			 purposes of section 1324(b) of title 31, United States Code, a grant under this
			 section shall be treated as a credit provision described in paragraph (2) of
			 such section.
			
